Citation Nr: 1433739	
Decision Date: 07/29/14    Archive Date: 08/04/14

DOCKET NO.  10-22 410A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


ATTORNEY FOR THE BOARD

N. Holtz, Associate Counsel


INTRODUCTION

The Veteran had active duty service from July 1988 to July 1997.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The Board has reviewed all relevant documents in the Veterans Benefits Management System (VBMS) and Virtual VA paperless files in its consideration of the appeal.

The issue of entitlement to service connection for a left eye condition, to include as secondary to migraines and a vaginal injury has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013).


FINDING OF FACT

The Veteran maintains substantially gainful employment. 


CONCLUSION OF LAW

The criteria for entitlement to a TDIU have not been met.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.158, 3.321, 4.15, 4.16, (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).  

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  There is no issue as to providing an appropriate application or the completeness of the application.  By correspondence dated in April 2009, VA advised the Veteran of the information and evidence needed to substantiate the claim.  The letter provided notice of what part of that evidence is to be provided by the claimant, and notice of what part VA will attempt to obtain.  The Veteran was also provided information regarding the assignment of disability ratings and effective dates in correspondence.

VA has also satisfied its duty to assist.  The claims folder contains service treatment records, VA medical records, VA examinations and identified private medical records.  No additional pertinent records are shown to be available, and the appellant does not argue otherwise.  After review of the Veteran's statements and the medical evidence of record, no available outstanding evidence has been identified.  For the above reasons, no further assistance to the appellant is required.  38 C.F.R. § 3.159(c).

Total Disability Ratings

A total disability evaluation based on individual unemployability due to service connected disorders may be assigned to a veteran who meets certain disability percentage standards and is "unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities."  38 C.F.R. § 4.16(a).  The Veteran is service-connected for numerous disabilities, and throughout the period on appeal has been in receipt of a combined disability rating of at least 70 percent.  As such, she meets the minimum percentage rating requirements of 38 C.F.R. § 4.16(a).

The central inquiry in either situation is "whether that veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  The veteran is not required to show 100 percent unemployability; the question is whether she is unable to pursue a substantially gainful occupation.  Roberson v. Principi, 251 F.3d 1378, 1385 (Fed. Cir. 2001).  Whether the veteran can actually find employment is not determinative, as the focus of the inquiry is on "whether the veteran is capable of performing the physical and mental acts required by employment."  Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

The Veteran's claim must be denied, as the evidence is undisputed that she has maintained substantially gainful employment throughout the period on appeal.  Prior to the appeal, in September 2008, she lost a position she had held for over 10 years due, apparently to her disabilities.  That same month, she was hired with a new employer, to work as a "clerk-typist."  Per records provided by her employer, as of April 2009, she was in receipt of approximately $29,000 per year, an amount that is greater than the poverty threshold for each of the years between 2009 and 2013, as provided by the Bureau of the Census, based on her family size (four individuals, including two children).  The evidence, including May 2009 and September 2012 VA examinations, demonstrates that she has maintained that employment throughout the period on appeal, and she has not asserted at any time that she has lost her job during the appeal.  

Notably, the May 2009 examiner indicated her opinion that, due to certain service-connected disabilities, including her migraine headaches, she was unemployable for both heavy duty and sedentary employment.  What that finding is relevant to the inquiry, the examiner's opinion concerning a general "unemployability" is less probative than the evidence of her continued employment, in that her employer stated in April 2009 that it was expected that she would continue to be employed "as long as services are satisfactory."  Based on the employer's statement and the continued employment, it is evident that she is actually capable of performing the physical and mental acts required.  Van Hoose, 4 Vet. App. at 363.

The Veteran argues that she should be entitled to the increased rating based on total disability, despite the fact that she maintains gainful employment, due to the fact that she had to take a "substantial reduction in pay," after losing a position due to her service-connected disabilities.  The Board sympathizes with the Veteran's plight, but the decrease in pay did not result in an inability "to secure or follow a substantially gainful occupation."  

The Board acknowledges the Veteran's treating physician's statement that her service-connected disabilities "are progressing into a more advanced disease state."  While an increase in disability can suggest the need for a new examination, see Snuffer v. Gober, 10 Vet. App. 400, 403 (1997) (finding that a veteran is entitled to a new VA examination where there is evidence that the condition has worsened since the last examination), such is not the case in the present matter.  The primary inquiry, whether the Veteran is able to maintain substantially gainful employment, is not disputed, and there is no evidence that she has lost her employment as a result of her disabilities.  

As the Veteran maintains substantially gainful employment, her claim for entitlement to a total disability rating based on individual unemployability must be denied.  The Board has considered the benefit of the doubt doctrine, but as the preponderance of the evidence is against the claim, that doctrine is not applicable.    38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).


ORDER

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities is denied.



____________________________________________
Cheryl L. Mason
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


